Citation Nr: 1217891	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-40 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has active service in the United States Army from June 28, 2005, to March 15, 2006, with entry-level skill training from July 4, 2005, to March 15, 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's service personnel records indicate he was released from active service on March 15, 2006, by reason of secretarial authority for the convenience of the government, and that his character of service was honorable.

2.  His posttraumatic stress disorder (PTSD) has been service connected effectively since March 16, 2006, the day after his military service ended.

3.  He had 8 months and 18 days of active service and, as such, his aggregate length of creditable active duty service excludes his entry level and skill training.

4.  Of his 8 months and 18 days of active service, only 6 days were not deemed entry level or skill training service; he thus does not have a minimum of 90 aggregate days of creditable active duty service.

5.  He served a minimum of 30 continuous days, however, and was discharged under other than dishonorable conditions due to a service-connected disability, so meets the requirements for eligibility for educational assistance benefits under the provisions of the Post-9/11 GI Bill.
 


CONCLUSION OF LAW

Based upon his 30 continuous days of service and honorable discharge due to a service-connected disability, he is eligible for educational assistance benefits under the provisions of the Post-9/11 GI Bill.  38 U.S.C.A. §§ 3311 (West Supp. 2011); 38 C.F.R. §§ 21.9520, 21.9640(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion of whether VA's duties to notify and assist the Veteran with this claim have been satisfied is not required.  Even if, per chance, he has not received the required notice and assistance, this ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error inasmuch as the claim is being granted, regardless.  38 C.F.R. § 20.1104 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating, among other things, that to be considered prejudicial, a VCAA notice or assistance error must be outcome determinative of a claim).

Analysis

The Veteran contends that he meets the requirements for basic eligibility for educational assistance under the provisions of the Post-9/11 GI Bill.  In September 2009, the RO denied his claim on the basis that he had insufficient qualifying active duty service.  The RO informed him that, generally, he had to have an aggregate of 90 days of qualifying active duty service or have been discharged for a disability after serving 30 continuous days of active duty service.  In his October 2009 notice of disagreement (NOD), he asserted that he had a total of 8 months and 18 days of active service, and that he was honorably discharged due to a service-connected disability.

The governing law specifies that an individual may establish eligibility for educational assistance under the provisions of the Post-9/11 GI Bill based on active duty service after September 10, 2011, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for:  (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a). 

38 C.F.R. § 21.9640(a) controls when entry level and skill training may be included in the calculation of the total creditable length of service.  When there is at least 6 months, but less than 12 months, of active service, as is this case, entry level and skill training service is excluded.  38 C.F.R. § 21.9640(a). 

A June 2010 message from Army personnel indicates the Veteran's entry level and skill training service was from July 4, 2005, to March 15, 2006.  So as his active service lasted at least 6 months, but less than 12 months, his entry level and skill training service is excluded from his aggregate length of creditable active duty service.  Since his active service dated from June 28, 2005, to March 15, 2006, and his entry level and skill training service was from July 4, 2005, to March 15, 2006, he is left with only 6 days of aggregate creditable active duty service, so less than 90 days.  He thus is ineligible for educational assistance benefits under the provisions of the Post-9/11 GI Bill under 38 C.F.R. § 21.9640(a).


A Veteran is also eligible for benefits, however, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).  And review of the Veteran's DD Form 214, his service separation document, indicates he indeed separated from service with an honorable discharge.  It is significant that the provisions of 38 C.F.R. § 21.9520(b) do not require a calculation of aggregate creditable active duty service, considering any days of entry level and skill training service, and only require 30 days of continuous service.  38 C.F.R. § 21.9520(b).  The Veteran's active service dated from June 28, 2005, to March 15, 2006, so he served more than 30 continuous days.

The Board now turns to the issue of whether the Veteran was discharged from service under other than dishonorable conditions due to a service-connected disability, as required for eligibility for educational assistance benefits under the provisions of the Post-9/11 GI Bill under 38 C.F.R. § 21.9640(b).

The Veteran's DD Form 214 indicates he was honorably discharged under secretarial authority.  A March 2006 Army Memorandum indicates his discharge was for the convenience of the government, whereas an April 2006 DD Form 149, Application for Correction of Military Record, indicates he sought a medical discharge rather than a discharge under secretarial authority, although there is no indication the Army granted it.  Nevertheless, the provisions of the Post-9/11 GI Bill, specifically, 38 C.F.R. § 21.9640(b), do not include language requiring that he have a medical discharge, only that he have been discharged due to a 
service-connected disability.  

The Veteran's PTSD is a service-connected disability and has been effectively since March 16, 2006, so since the first day after his separation from service.  There are numerous records in the claims file concerning an investigation of the Veteran's claimed personal assault in service, and recitation of the facts surrounding such is not required.  Suffice to say that a July 2005 Army Memorandum from a clinical social worker indicates the Veteran reported symptoms consistent with someone who had experienced a trauma such as a sexual assault and that, in her opinion, 

he needed continuing medical treatment for the symptoms he reported and to enable him to recover from the trauma that he had described.  He elected not to undergo medical examination before separation from service, although he indicated the reason for his separation was "emotionally distraught due to sexual assault."

The Army Adjutant General, in July 2005, wrote a letter to the Veteran's Congressman, in response to an inquiry by the Veteran's parents.  The Adjutant General indicated that specific information regarding the allegations made by the Veteran could not be released, as the investigation into such was pending.  He acknowledged the Veteran had undergone a sexual assault examination, was given the aid of a social worker and a victim's advocate, and had spoken with a chaplain.  He also indicated that mental health personnel had reported that the Veteran had complained of symptoms consistent with someone who had experienced trauma and had recommended that he receive a discharge due to a disorder that impaired his ability to effectively perform military duties.  The Veteran had expressed his desire to remain in the psychiatric ward of the hospital during the processing of his discharge, and hospital personnel had approved his stay.

Also in that July 2005 letter, the Adjutant General wrote that, because the Veteran had been on active duty less than 180 days, his discharge was approved as an uncharacterized entry-level separation.  However, because of the concern regarding follow-up medical care due to the alleged trauma, his discharge had been forwarded to Headquarters, Department of the Army, as an exception to policy, to determine whether it should be characterized as honorable.

Internal Army emails dated in January 2006 indicate the Veteran was indeed being processed for an honorable discharge so that he could get follow-up treatment and benefits through VA, specifically, follow-up counseling and sexual assault trauma treatment.


The claims file also includes an undated report of a line-of-duty investigation wherein the writer of the report indicates the Veteran admitted to pre-service mental health problems, including bipolar disorder, when he was younger.  But a clear, concise, finding as to what really occurred on the morning of his alleged assault is unavailable, including as concerning the propriety of his PTSD diagnosis.  Further, the precise nature of his psychiatric diagnosis at the time of his separation from service is unclear, largely due to his election not to undergo medical examination at that time and because treatment records detailing his psychiatric state are dated many months preceding his separation.  Nevertheless, the fact remains that service connection already has been granted for PTSD as secondary to that personal or sexual assault in service.  38 C.F.R. § 3.304(f)(5).

It thus is apparent that the Veteran was discharged from service on account of a service-connected disability, namely, his PTSD.  And, to reiterate, his PTSD has been service connected effectively since his service ended.  Review of the January 2007 rating decision awarding him service connection for his PTSD, more specifically, for PTSD with major depressive disorder and panic disorder without agoraphobia (also claimed as anxiety), indicates the RO determined that, although the military was unable to prove or disprove his claimed assault, the medical evidence showed he had reported the assault and had been treated for mental and physical problems associated with the assault.  Thus, his PTSD has been determined to be related to his active service.  The Board's review of the evidence, specifically, the Adjutant General's July 2005 letter, indicates the Veteran was discharged from service due to the psychiatric symptoms he had exhibited during active service, and resultantly served as the basis of his award of service connection for PTSD.

While it appears the Army has not granted the Veteran's request for a medical discharge, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in Veterans cases is to be done by the Board")).  And based on the foregoing, the Board finds that the probative evidence of record indicates the Veteran was discharged from service for a service-connected disability.

Consequently, his 30 days of continuous service and honorable discharge from service for a service-connected disability render him eligible for education assistance benefits under the provisions of the Post-9/11 GI Bill.


ORDER

The claim of eligibility for educational assistance benefits under the provisions of the Post-9/11 GI Bill is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


